Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 1 of 15

Page ID #:851

 

IN THE UNITED STATES DISTRICT COURT
FOR THE BASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

 

 

Anthony Moore

  

FILED
MAILROOM

  

CLERK, US. Distinct Gou
ALE ANDRIA, | A

ViR

Plaintiff, Civil Action
No. 1:19-CV-01018-LMB-MSH
Va
Hakob Sirounian, et al., JURY TRIAL DEMANDED

 

Defendants

MOTION FOR SUBSTITUTION, MOTION TO ADD
DEFENDANT’ S COMPANY AND MEMO OF LAW IN SUPPORT

COMES NOW, Plaintiff, Anthony B. Moore, in the above-

captioned matter, respectfully make this ‘Motion For An

Substitution’
‘Motion | To Leave To Amend’

and

On or about |May 26, 2020 Pl

io}

death of Defendant-Tigran Garabedyan. (Doc. 78).

Tigran Garabedyan (Dr. Tigran Garabedyan,

apparently died in an unfortunate crash on or about May 21

while he was the pilot flying his private jet.

Order Of
regarding the death of Defendant-Tigran Garabedyan
to add his company as Defendant.
intiff received Notice regarding the
Defendant-

Medicial Physician)

2020

Plaintiff makes these motions pursuant to Fed. R. Civ. P.

Rule 25(a) (1); Rule 25(a) (2); Rule 25(a) (3); Rule 15; Rule

20(a); Rule|21, to wit:
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 2o0f15 Page ID #:852

,

MOTION FOR SUBSTITUTION
Pursuant to Fed. R. Civ. P. Rule 25(a) (1) If a party dies

and the claim is not extinguished, the court may order

 

substitution of the proper party. A motion for substitution may
be made by any party or by the decedent's successor or
representative. If the motion is not made within 90 days after
service of a statement noting the death, the action by or
against the decedent must be dismissed.(2) After a party's
death, if the right sought to be enforced survives only to or

|
against the remaining parties, the action does not abate, but
proceeds in ifavor of or against the remaining parties. The
death should be noted on the record. (3) A motion to substitute,
together with a notice of hearing, must be served on the parties
as provided in Rule 5 and on nonparties as provided in Rule 4. A
statement noting death must be served in the same manner.

Service may ‘be made in any judicial district. See Deliphose v.

United States Fire Insurance Co., Civil Action 18-39-SDD-RLB

 

(M.D.La. 01/18/2019).

In the .case at bar, Rule 25(a)(1) requires that a
suggestion of death must identify a substituting successor or
representative along with their address. (Doc. 78). Yet, this

was not included within the Notice. Therefore, Plaintiff moves
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 30f15 Page ID #:853

?

this court for Motion to Substitute the proper party for

Defendant-Tigran Garabedyan regarding the following:

 

(a) That an Order be issued to identify Defendant-Tigran
Garabedyan trustee, estate ad litem, legal estate
representative, heirs of the decedent's estate, designation of
executor from the probate court, duly appointed administrator,
successors or any other party related regarding the estate
Defendant-Tigran Garabedyan (i.e “the Representative”).

(b) That the attorney for Defendant-Tigran Garabedyan
provide Plaintiff with the full name and address of the
Representative for Defendant-Tigran Garabedyan so they can be
served by process server the Order, Statement of Death, amended
complaint, Summons, Motion To Substitute and Notice of Hearing

|
(if required) regarding this motion.

|
(c) That the court issues any necessary stay upon the
state probate court or representative pending the end of this
litigation to ensure the Defendant-Tigran Garabedyan assets are
not depleted.

MOTION TO LEAVE TO AMEND TO ADD DEFENDANT’ S
COMPANY DIGNITY BIO-LABS

Defendant-Tigran Garabedyan company Dignity Bio-Labs is the
product distributor, reseller or manufacturer of the sexual male
enhancement [product named Viril-X sold on www.buyerreviews.org.

System Four,| LLC is the product distributor and manufacturer of

 
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 4of15 Page ID #:854

.

the sexual male enhancement product named Herbal Erect sold on

www.herbal-erect.com. Thus, both System Four, LLC and Dignity

Bio-Labs products in direct competition with each other.

This la
Badalian, Ti
One of the c
civil conspi
relationship
Garabedyan’s
members.

(Ag

more is reve

It is i

two (2) of t
BR have run |
the Plaintif
other intern
disparaging
of Defendant
A and B). B

in the civil

"Under

 

absent bad f

futility of |

317 (4th Cin

wsuit is against Defendants Hakob Sirounian, Hasmik
gran Garabedyan (collectively as "Defendant-BR").

laims Plaintiff has made against Defendant-BR is for
racy. Defendant-BR previously denied they had any
to each other. As a result of Defendant-Tigran
death Plaintiff has learned they are all family
78). as this case continues

ain see Doc. With that,

 

aled.
mportant to note, Google Ads and Bing Ads are only
he internet search engine providers that Defendant-—

disparaging paid advertisement (‘ads’) relating to

£’s trademark There are

(‘mark’) Herbal Erect.
et search engine providers that Defendant-BR have
paid ads still currently running despite the death
-Tigran Garabedyan under Dignity Bio-Labs. (Exhibit
laintiff contends Dignity Bio-Labs is also involved
conspiracy.

Rule 15(a) leave to amend shall be given freely,
aith, undue prejudice to the opposing party, or
amendment." United States v. Pittman, 209 F.3d 314,
Fed. R. Civ. P.

2000). 15 (a).

Citing Garrett v.
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 5o0f15 Page ID #:855

.

 

Wexford Health, 17-3480 (3d Cir. 09/10/2019) "The function of

Rule 15(a), which provides generally for the amendment of

pleadings, is to enable a party to assert matters that were

original complaint." 6 C. Wright & A. Miller, Federal Practice

overlooked or were unknown at the time the party interposed the
and Procedure § 1473 (3d ed. 2019). Rule 15(a) embodies the
federal courts' policy of liberal pleading amendment by ensuring
that an inadvertent error in, or omission from, an original
pleading will not preclude a party from securing relief on the
merits of his claim. Id.

Fed R. Civ. P. 20(a) provide a flexible standard that
"Persons may, join in one action as plaintiffs if: (A) they
assert any right to relief jointly, severally, or in the
alternative with respect to or arising out of the same
transaction, occurrence, or series of transactions or
occurrences;| and (B) any question of law or fact common to all
plaintiffs will arise in the action". Koon v. Clark, C/A 4:18-

1584-DCN-TER (D.S.C. 09/18/2018).

Citing Wright v. Waste Pro USA Inc., 2:17-cv-02654-DCN

 

(D.S.C. 11/12/2019) "Under Rule 21, misjoinder of parties is not
a ground for dismissing an action. Fed R. Civ. P. 21. However,

the court may at any time, on just terms, add or drop a party

[or] sever any claim against a party. Saval v. BL, Ltd., 710

 

F.2d 1027, 1031-32 (4th Cir. 1983)". Id.
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 6o0f15 Page ID #:856

€

Courts generally allow an amendment unless (1) there has
been undue delay, bad faith, dilatory motive, or repeated
failure to cure deficiencies by amendments previously allowed;
(2) allowing amendment would cause undue prejudice to the
opposing party; or (3) amendment would be futile. See Bryant v.
Dupree, 252 |F.3d 1161, 1163 (llth Cir. 2001). Here, none of the
foregoing factors apply.

In the case at bar, the Second Amended Complaint (‘SAC’)
was filed against Defendant Tigran Garabedyan’s dba Dignity Bio-
Labs. (Doc. |21). This was due to the fact as a result of third-
party discovery Defendant-Tigran Garabedyan’s was dba Dignity
Bio-Labs on ‘the Google Ads platform to run the disparaging ads.

First, with this, it was always Plaintiff’s intent to hold
all parties responsible liable. Second, Plaintiff has learned
new facts regarding Dignity Bio-Labs prior and current
participation in the activities claimed to be illegal. Since
Defendant-Tigran Garabedyan death Plaintiff has learned Dignity

Bio-Labs is|still fully operational. Also, Plaintiff learned

 

despite Defendant-Tigran Garabedyan death the disparaging ads
relating to/Plaintiff’s trademark are still running under
Dignity Bio-Labs. (Exhibit A, B, C, D). [NOTE: Exhibit D says,
“Herbal Erect Pill Exposed “2020”. However, the complaint was
filed on August 9, 2019]. Third, it could also be said Dignity

Bio-Labs is|the survivor of Defendant-Tigran Garabedyan death.
Case 220-0 06751. SVW POW Document 81 Filed 06/02/20 Page 7of15 Page ID #:857

©
|

Therefare, Plaintiff wishes to add Dignity Bio-Labs as

additional pefendant - The factors relating to Fed. R. Civ. P.

Rule 15 regarding bad faith, prejudice, futility or undue

delay are addressed below.

1. No Showing of Bad Faith.

In Gurrieri v. Cty. of Nassau, No. 16-cv-6983, 2017 WL

 

3432208, at *4 (E.D.N.Y. 2017) it was held “Even if a party
seeking to dd information to a complaint possessed that
information jat the time of the initial filing, that alone would
be insufficient to demonstrate bad faith." Id. It has also been
held that courts ‘consistently reject’ conclusory assertions of
bad faith. Agerbrink v. Model Serv. LLC, 155 F.Supp.3d 448, 453
(S.D.N.Y. 2016) .

Still further, an amendment is not prejudicial if it merely
adds an additional theory of recovery to the facts already pled
and is offered before any discovery has occurred. See Davis v.

Piper Aircraft Corp., 615 F.2d 606, 613 (4th Cir. 1980).

 

In he at bar, this case is still very early in the

litigation phase. The ‘Meet & Confer” with Defendant-BR only

occurred on |May 21, 2020. The Court has not set any scheduling
orders. Fed: R. Civ. P. Rule 16(B). No informal nor formal

discovery has occurred in this action relating to the exchange

of information between the parties. In addition, there has been
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 8o0f15 Page ID #:858

.

no pre-trial orders. Still further the additional theory of

recovery would be the same if Dignity Bio-Labs were added.

 

2. No Showing of Prejudice To The Opposing Party.
"Prejudice to the opposing party will often be determined

by the nature of the amendment and its timing". Haas v. City of

Richmond, Civil Action 3:17-cv-260 (E.D.Va. 08/10/2018). Also,

previous court have held "the lack of undue prejudice where

essentially no discovery had been undertaken in the case".

 

Pasternack v. Shrader, 863 F.3d 162, 174 (2d Cir. 2017).
Under Rule 15(a) An important factor of allowing an

amendment is| whether the proposed amendment will prejudice the

nonmoving party in his ability to litigate his case. See Alana

v. Rose, Civil Action 7:18CV00420 (W.D.Va. 01/10/2020).

"Courts| may find undue prejudice sufficient to justify

 

denying leave to amend if a new claim or defense would force the

non-moving party to expend significant additional resources to
conduct discovery and prepare for trial". Hunt Valley Baptist
|

Church, Inc.. v. Baltimore County, Civil Action ELH-17-804 (D.Md.

 

07/17/2019).

In the case at bar, the nature of the amendment arises out
of the same conduct, transactions, or occurrence and same
question of law or fact common to the parties as the previous
complaint. There have been no delays in Plaintiff’s pleadings

I
as he continues to suffer injury and learns more about the

 
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 9of15 Page ID #:859

|
"

Defendant-BR underhanded dealings and illegal conduct. Again,

there has been no informal nor formal discovery or disclosures
in this action relating to the exchange of information between
the parties thus no resources have been expanded. Fed. R. Civ.
P. Rule 26 (a).
3. No Showing Of Futility.

"Proposed amendments are futile when they would fail to
cure prior deficiencies or to state a claim under Rule

12(b) (6)". IBEW Local Union No. 58 Pension Tr. Fund & Annuity

Fund v. Royal Bank of Scot. Grp., PLC, 783 F.3d 383, 389 (2d

 

 

Cir. 2015). (The futility inquiry concerns whether the
allegations themselves would state a claim, not whether they may
eventually prove unfounded or whether Defendants may possess

valid defenses. See Hubbard v. Holmes, 3:16-cv-00018 (W.D.Va.

 

03/23/2018) .

In the case at bar, there have been no showing of repeated
failure to cure deficiencies by amendments previously allowed.
In the initial (“Joe Doe”) complaint there were deficiencies and
the Court denied the Motion To Serve a Third Party Subpoena.
(Doc. 4). However, after the deficiencies were cured in the
Amended Complaint, this Court granted the Motion To Serve a
Third Party Subpoena stating Plaintiff has shown ‘good cause’.

(Doc. 7). This allowed for Plaintiff to obtain the true names

of the Defendants.

 
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 10 0f15 Page ID #:860

Next, Plaintiff moved the court for leave to file the SAC.
(Doc. 19). he Court again stated Plaintiff has shown ‘good

cause’ and issued an order granting leave of the SAC. (Doc. 20).

By this Court twice granting his motions, Plaintiff has
demonstrated he has stated a claim, the action is capable of
producing useful result and the case is not futile.

|
4. No Showing Of Undue Delay.

"A district court may also deny a motion to amend for
reasons = as undue delay. Delay alone is an insufficient
reason to deny leave to amend." Van Story v. Washington County
Health Dept., CIVIL ELH-17-3590 (D.Md. 07/25/2019). "Mere delay,
however, absent a showing of bad faith or undue prejudice, does

not provide a basis for the district court to deny the right to

 

amend." Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir.

 

1993).

In the icase at bar, the court docket showing there has been
no delay in jany motions, responses or replies by Plaintiff in
this action. Plaintiff is the only party attempting to move the
case along and seek resolution. In fact, Defendants have
complained about Plaintiff possible filing a Motion For Summary
Judgment as jpremature and too soon.

5. Granting Leave Under Fed. R. Civ. P. Rule 15.

"Federal Rule of Civil Procedure 15(a) does not place a

specific limit on the number of times a court may grant a party

10
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 110f15 Page ID #:861

leave to amend". Frazier v. First Advantage Background Services
Corp., Civil) Action 3:17cv30 (E.D.Va. 09/23/2019).

"In applying Rule 15(c), the United States Court of Appeal
for the Fourth Circuit has focused upon two issues in
determining whether an amended claim relates back to an earlier

complaint. Grattan v. Burnett, 710 F.2d 160, 163 (4th Cir.

1983). First, to relate back there must be a factual nexus
between the amendment and the original complaint. Second, if

there is some factual nexus an amended claim is liberally

construed to relate back to the original complaint if the

defendant had notice of the claim and will not be prejudiced by

|
the amendment. Relation back depends on the existence of a

common core of operative facts uniting the original and newly
asserted claims". Beard v. Town of Topsail Beach, 19-cv-00097-FL
(E.D.N.C. 03/31/2020).

"The grant or denial of leave lies in the sound discretion
of the district court". See Gambelli v. United States. 904

F.Supp. 494, 497 (E.D.Va.1995), affd. 87 F.3d 1308 (4th Cir.

1996). "Denial of leave to amend constitutes abuse of

discretion without sufficient reason, such as futility of

amendment, undue delay, bad faith, dilatory motive, undue

Lae | . a . .
prejudice, or repeated failure to cure deficiencies by previous

amendments", RLI Insurance Co. v. Nexus Services, Inc., Civil

Action 5:18-CV-00066 (W.D.Va. 08/28/2018).

I
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 12 0f15 Page ID #:862

e

"The Fourth Circuit has held that "[I]f the underlying
facts or circumstances relied upon by a plaintiff may be a
proper subject of relief, he ought to be afforded an opportunity
to test his [claim on the merits," and that in the absence of any

apparent or |declared reason -- such as undue delay, bad faith or

 

dilatory motive. . . the leave . . . should" be ‘freely given.'
Smith v. Town of Clarkton, N.C., 682 F.2d 1055, 1059 (4th Cir.

1982); Johngon v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.

|
1986), And, 'while the trial court is given discretion to deny

amendment, that discretion is limited by the interpretation
given Rule 15 (a) in Foman, and by the general policy embodied in
the Federal Rules favoring resolution of cases on their merits."
Island Creek Coal Co. v. Lake Shore Inc., 832 F.2d 274 (4th Cir.
|

10/27/1987) i Bailey v. Virginia Department of Alcoholic Beverage
Control, Civil 2:18cv392 (E.D.Va. 01/07/2019). Also see Foman v.
Davis, 371 U.S. 178, 182 (1962).

|
The case at bar, given the facts or circumstances, arising

out of the same transaction, occurrence, or series of
transactions or occurrences and any question of law or fact
common as the previous complaint to all parties related to the
newly asserted claims. The factual nexus between the amendment
and the previous complaint are the same given the Defendant-

Tigran Garabedyan’ s and/or Dignity Bio-Labs have run disparaging

ads regarding the Plaintiff’s mark. Given the SAC was filed as

12
Case 2:20-cv-06751-SVW-PJW Document 81. Filed 06/02/20 Page 13 of 15 Page ID #:863

Tigran Garabedyan’s dba Dignity Bio-Labs the Defendant had
notice and the claim would be liberally construed relating back
to SAC.

Only discovery will determine the degree of illegal
activity committed by Dignity Bio-Labs under the Lanham Act and
other violations outlined in the SAC. With this new information
Plaintiff, ought to be afforded an opportunity to test his claim
on the merits.

Lastly, allowing the complaint to be amended would serve in
the interest of justice and promote judicial efficiency. Given
the possible number of parties that may be added to the SAC,
Plaintiff request that the Third Amended Complaint be submitted
once the Motion to Leave (Doc. 64), this Motion For An Order Of
Substitution and this Motion To Leave to add Dignity Bio-Labs
are decided.

WHEREFORE, for the foregoing reasons, Plaintiff
respectfully request that these motions be granted and that the
Court enter an order.

Submitted this = 7 day of La aA we ~—, 2020.

  
  

Plaintiff, Pro Se

9892 Ashford Green Way
Douglasville, Georgia 30135
(678) 508-5017 (cell)
|
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 140f15 Page ID #:864

% crs r

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

Anthony Moore,
Plaintiff, Civil Action

No. 1:19-CV-01018-LMB-MSH

 

 

v.
Hakob Sirounian, et al., JURY TRIAL DEMANDED
Defendants
| CERTIFICATE OF SERVICE
I hereby certify that on this day the PLAINTIFF’S MOTION FOR

SUBSTITUTION, MOTION TO ADD DEFENDANT’S COMPANY AND MEMO OF LAW IN
SUPPORT and related AFFIDAVIT was delivered to defendants counsel by
depositing the documents in the United States Mail a copy of the
same ina properly addressed envelope with adequate postage thereon,

to wit:

Shane Rumbaugh

Cooley LLP

1299 Pennsylvania Avenue, NW
Suite 700 |

Washington, DC 20004-2400

Patrick J. Curran, Jr.

Davis Wright Tremaine LLP
1919 Pennsylvania Avenue, NW
Suite 800

Washington, bc | 20006

Ambika Doran
Davis Wright Tremaine LLP
920 Fifth Avenue
Case 2:20-cv-06751-SVW-PJW Document 81 Filed 06/02/20 Page 150f15 Page ID #:865
‘ |

¥ 4 =

Suite 3300
Seattle, Washington 98104

J. William Eshelman

CLARK HILL LLP

1001 Pennsylvania Avenue, NW
Suite 1300 South

Washington, DC 20004

Datev ‘Dave’ Shenian
CLARK HILL LLP

1055 West Seventh Street
Suite 2400

Los Angeles, CA 90017

William Cramer
CLARK HILL LLP
901 Main Street
Suite 6000
Dallas, TX 752102

Brendan Joseph Hughes
1299 Pennsylvania Avenue
Suite 700

Washington, DC 20004

Rebecca Givner-Forbes

Cooley LLP

1299 Pennsylvania Avenue, NW
Suite 700

Washington, DC 20004-2400

Submitted| this a day of Kase , 2020.

ae

An#tTo. ~ Moore
aintiff, Pro Se

9892 Ashford Green Way
Douglasville, Georgia 30135
(678) 508-5017 | (cell)
